Judgment, Supreme Court, Bronx County (Steven L. Barrett, J.), rendered September 10, 2003, convicting defendant, upon his plea of guilty, of attempted rape in the first degree, and sentencing him, as a second felony offender, to a term of 5 years with 5 years postrelease supervision, unanimously modified, on the law, to the extent of vacating the provisions for postrelease supervision and for sex offender registration and DNA databank fees, and reducing the amounts of the mandatory surcharge and crime victim assistance fees from $200 and $10 to $150 and $5, respectively, and otherwise affirmed.
As the People concede, since defendant committed the instant crime prior to the effective date of Penal Law § 70.45, which provided for postrelease supervision, and prior to the effective dates of amendments to Penal Law § 60.35 providing for the imposition of sex offender registration and DNA databank fees, and increasing the mandatory surcharge and crime victim assistance fees, defendant’s sentence is unlawful to the extent indicated. Concur—Tom, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.